Citation Nr: 0312934	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of intestinal surgery.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a burn of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1972 to June 
1973 and from May 1975 to May 1979.  He also had a period of 
active duty for training from August to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When the case was before the Board in December 2000, it was 
remanded for further development.  The case was returned to 
the Board in December 2002.

The veteran elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in December 2000.  In January 2003 the 
Board informed the veteran that the Veterans Law Judge who 
presided at the December 2000 hearing was no longer employed 
by the Board and that he would be provided another hearing if 
he so desired.  He was instructed to inform the Board within 
30 days if he desired another hearing and also told that it 
would be assumed that he did not want another hearing if he 
did not respond within 30 days.  The veteran did not respond 
to this letter.  Accordingly, the Board assumes that that the 
veteran does not desire another Board hearing.

Finally, the Board notes that the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a burn of 
the left hand will be addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision in December 1996 denied the 
veteran's claim of entitlement to service connection for 
residuals of intestinal surgery.

2.  The evidence submitted subsequent to the December 1996 RO 
decision is either cumulative or redundant of the evidence 
previously of record or is not so significant; when 
considered alone or in the context of the evidence previously 
of record, that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of 
intestinal surgery.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2002). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the veteran's claim to reopen.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received in January 1999.  

II.  VCAA

The record reflects that through the statement of the case, 
supplements thereto and multiple letters from the RO to the 
veteran, the veteran has been informed of the evidence and 
information necessary to substantiate his claim to reopen, 
the information required from him to enable the RO to obtain 
evidence on his behalf, the evidence that he should submit 
and the assistance that VA would provide in obtaining 
evidence and information on his behalf.  Therefore, the Board 
is satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the record reflects that all available medical 
records pertinent to this claim to reopen have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate the claim to reopen.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

The veteran was denied entitlement to service connection for 
residuals of intestinal surgery in a December 1996 rating 
decision on the basis that the claimed disability did not 
occur in service or result from service.  The veteran 
initiated an appeal of this decision with the submission of a 
notice of disagreement but did not perfect an appeal with the 
submission of a substantive appeal in response to the 
statement of the case issued by the RO.

The evidence of record at the time of the December 1996 
rating decision included service medical records for the 
veteran's period of active duty from May 1975 to May 1979.  
They show that at the service enlistment examination, the 
veteran gave a history of undergoing an appendectomy during 
childhood and that he was found to have an appendectomy scar 
on the entrance examination.  They also show that in October 
1975 he was seen with left knee complaints, which he 
attributed to arthritis resulting from the pre-service 
appendectomy.  The clinical findings recorded at that time 
pertain solely to the veteran's left knee.  Service medical 
records also show that the veteran was seen in January 1976 
because of nausea and abdominal complaints of one day's 
duration.  The impression was viral gastroenteritis.  The 
service medical records are otherwise negative for any 
complaint, diagnosis or abnormal finding pertaining to the 
veteran's abdomen.

Also of record at the time of the prior rating decision was 
the report of an October 1996 VA examination.  At this 
examination the veteran reported that he was always sick to 
his stomach during service but sought no treatment for this 
during service.  He stated that he was hospitalized and 
underwent surgery in 1982 because of severe pain and other 
gastrointestinal symptoms.  Following the examination, the 
examiner suspected that the veteran had a history of 
intussusceptions but he was unable to explain the presence of 
loose stool.    

The evidence added to the record since the December 1996 
rating decision consists of statements of the veteran, the 
transcript of the veteran's videoconference hearing before a 
Veterans Law Judge in August 2000, medical and personnel 
records pertaining to the veteran's period of active duty in 
the Air Force in 1972 and 1973, and post-service medical 
evidence.

The service medical records added to the record also note 
that the veteran had undergone an appendectomy prior to 
service and that he had a residual scar.  They are otherwise 
negative for any complaint, diagnosis or abnormal finding 
pertaining to the veteran's abdomen.  The service personnel 
records contain no information pertinent to the claim to 
reopen.  Therefore, the service medical and personnel records 
added to the record are not new and material.

In an October 2000 written statement, Dr. Raves indicated 
that he had treated the veteran at the VA hospital in 
Pittsburgh in February 1982.  At that time, the veteran had 
presented with a small bowel obstruction that was secondary 
to abdominal adhesive disease from prior surgeries.  
According to Dr. Raves, in 1982 the veteran underwent a lysis 
of adhesions and decompression of his bowel perforation.  The 
veteran's history prior to that was that he had a small bowel 
obstruction secondary to adhesive disease in 1981 that again, 
was treated with an exploratory laparotomy and lysis of 
adhesions.  Dr. Raves indicated that he was submitting his 
written statement to confirm the veteran had adhesive 
disease, which predated his operations.  Dr. Raves noted that 
the veteran had reported that he was having difficulty when 
he was in the military in the late 1970s with respect to 
abdominal complaints and problems.  

According to Dr. Raves, it was possible that the veteran's 
abdominal complaints and problems could have been due to 
adhesive disease; however, he noted that he did not have any 
records or any indication of testing.  According to Dr. 
Raves, clearly the bowel obstruction became symptomatic 
enough that the veteran required surgery in 1981.  Likewise, 
he then required repeat operation in 1982 for the same 
adhesive disease.  Dr. Raves indicated that most likely, this 
adhesive disease in 1981 and 1982 stemmed from an 
appendectomy in 1959 when the veteran was a child and 
sustained peritonitis and a perforated appendix.  

In essence, this medical statement supports the proposition 
that the veteran's claimed disability is due to surgery in 
childhood for a perforated appendix and peritonitis.  There 
is no indication in this statement that the veteran's claimed 
disability is due to a disease or injury incurred in or 
aggravated by service.  Therefore, this statement is not so 
significant that it must be considered to fairly consider the 
merits of the claim.

Treatment records from the Pittsburgh VA Medical Center dated 
in February and March 1982 confirm the veteran underwent a 
lysis of adhesions and decompression of bowel perforation.  
Hospitalization records from the Allegheny General Hospital, 
dated from June to July 1981 also evidence the occurrence of 
a previous lysis of adhesions procedure due to small bowel 
obstruction; however, within such records, the patient's name 
is not the veteran's.  In December 2000, the veteran 
testified that this particular name appeared on his hospital 
records due to the fact that his sister incorrectly checked 
him into the hospital under her husband's name.  In any 
event, there is no indication in any of these medical records 
that the surgeries were required because of an injury or 
disease incurred in or aggravated by service.  Therefore, 
these records are not material.

In his statements and the testimony provided at the 
videoconference hearing in August 2000, the veteran has 
essentially described the bowel problems that he experienced 
prior to service and stomach problems that he experienced 
during service, to include nausea and vomiting.  He also 
provided testimony concerning his post-service abdominal 
symptoms and treatment received for such problems.  The 
relevant information provided by the veteran in his 
statements and testimony is essentially cumulative in nature 
since a similar history was provided by the veteran at the VA 
examination in October 1996.  Therefore, neither the 
statements nor the hearing transcript qualifies as new 
evidence.  

Otherwise, the evidence added to the record is not pertinent 
to the veteran's claim to reopen.  

Accordingly, reopening of the claim is not in order.    


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for residuals of intestinal surgery is 
denied.


REMAND


With respect to the remaining issue on appeal, the veteran 
testified at the videoconference hearing in August 2000 that 
he sustained third degree burns to his left hand in November 
1976 while stationed in Korea.  The veteran stated that he 
had surgery on his left hand at Camp Casey, and he further 
indicated that he was sent to a military hospital in Seoul, 
Korea for additional surgery.  Finally, the veteran reported 
that he received treatment in 1979 at Madigan Hospital, Ft. 
Lewis, Washington.  Presently, the record does not indicate 
that requests for records from the aforementioned locations 
have been made.  As such, in accordance with the VCAA, VA is 
obligated to obtain any outstanding records which have been 
identified in order to satisfy the duty to assist the veteran 
in obtaining evidence needed to substantiate his claim.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The veteran should be requested to 
provide the name of the hospital in 
Seoul, Korea where he received 
additional surgery on his left hand and 
the approximate date that such surgery 
took place.  He should also be 
requested to provide the approximate 
date and the name of the medical 
facility at Camp Casey where he 
underwent surgery for his left hand.

2.  Following the veteran's response to 
the above requested information, or his 
response indicating that he has no 
additional information, the RO should 
request the veteran's relevant 
treatment records from any identified 
military hospital in Seoul, Korea; any 
identified military facility at Camp 
Casey; and from the Madigan Hospital, 
Ft. Lewis, Washington.

3.  If the RO is unable to obtain any 
of the records identified by the 
veteran, it should follow the proper 
procedures under the VCAA.  In the 
event the RO is unable to obtain any 
identified evidence, it should so 
inform the veteran and his 
representative and request them to 
provide a copy of such records.  

4.  Following the completion of the 
above, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim to reopen must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


